Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been granted the request for prioritized examination (Track I) on October 27, 2021. 
This Action is in response to the papers filed on March 7, 2022. Claims 1-30 as per claims filed on October 4, 2021 are currently pending. 
In response to the restriction requirement of January 7, 2022, Applicants’ election with traverse of Group V, Claims 17, 18, 19, 20, 21 and  22 drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, a disrupted TGFBRII gene and a disrupted TRAC gene (claim 22) and further comprising a nucleic acid encoding a CAR, classified C07K 14/705 is akwnoleged. Claims 1, 11 and 29 are linking claims.  
In response to the species election requirements set forth in the Office Action, Applicant’ election of elects the TRAC gene as a species of the genomic locus for insertion of the nucleic acid encoding the CAR is akwnoleged.
Additionally, Applicants’ election of  the following species to facilitate prosecution is akwnoleged :
(1) A species of a spacer nucleotide sequence for the Reg1gene: SEQ ID NO: 52;
(2) A species of a gRNA that targets the Reg1 gene: SEQ ID NO: 50;
(3) A species of a spacer nucleotide sequence for the TGFBRII gene: SEQ ID NO: 314;
(4) A species of a gRNA that targets the TGFBRII gene: SEQ ID NO: 312;
Response to Applicants’ arguments
Applicant’s traversal is essentially that the restriction among at least Groups I-VII is no proper. At pages 6-9 of Applicants’ remarks filed on March 7, 2022, Applicants essentially argue that: 1) “By imposing the restriction requirement, the Office is requesting that independent claim In re Weber for violating Applicant's right to present claims in a manner as the Applicant chooses and have the claims examined. 580 F.2d 455 (1978)”, 2) “The restriction requirement under the  combination/subcombination scenario is discussed in MPEP §806.05(c) as noted in the Office Action --"A combination is an organization of which a subcombination or element is a part." Thus, the combination/subcombination refers to the scenario where certain claims are directed to a combination (e.g., AB) and other claims are directed to a part of the combination (e.g., B) (a subcombination). See the ABsp/Bsp and ABbr/Bsp examples provided in MPEP §806.05(c).” and 3), “Thus, Group I involves a combination of (a) disrupting Reg1 gene, and (b) disrupting TGFBRII gene. The Group II claim (claim 10), depending from claim 1, further defines the T cells to which the genetic disruption of the Reg1 and TGFBRII genes are carried out. Accordingly, Group II also involves the combination of (a) and (b). Accordingly, no restriction should be imposed between Group I and Group II.”.
Regarding 1), Applicants’ arguments are not persuasive. Claim 1 is a generic claim directed to producing a population of genetically engineered T cells comprising a disrupted Reg1 gene and a disrupted TGFBRII gene. Claim 1 is generic to the restricted Groups I-VII  and will be examined to the extent that it reads on the elected invention. 
Regarding 2) and 3), Applicants’ arguments have been found persuasive as the examiner has inadvertently mislabeled a combination as a subcombination, and vice versa, a subcombination as a combination. Therefore, a modified restriction requirement is filed below wherein Invention II is the combination and Inventions I, III, IV, V or VI are subcombination of the combination. The MPEP § 806.05(c),   states “Where claims to two or more , the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa). For example, if an application claims ABC/B/C wherein ABC is a combination claim and B and C are each subcombinations that are properly restrictable from each other, the presence of a claim to C provides evidence that the details of B are not required for the patentability of combination ABC
 Accordingly, Group II (claim 10, in part) or Group VII define the combination of five disrupted genes: Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and CD70 gene (combination ABCDE)), Group III, for example, defines a first subcombination directed to disruption of four genes: Reg1 gene, TGFBRII gene, TRAC gene and the β2M gene (subcombination ABCD) , and Group IV, for example, requires a disrupted Reg1 gene, a disrupted TGFBRII gene and a disrupted CD70 gene, defining a second subcombination ABE (see modified restriction below). According to the MPEP “the presence of a claim to C (e.g, ABCD) provides evidence that the details of B (e.g, ABE) are not required for the patentability of combination ABC”(e.g., ABCDE).
Additionally,  “Upon determining that all claims directed to an elected combination invention are allowable, the examiner must reconsider the propriety of the restriction requirement. Where the combination is allowable in view of the patentability of at least one of the subcombinations, the restriction requirement between the elected combination and patentable subcombination(s) will be withdrawn; furthermore, any subcombinations that were searched and determined to be allowable must also be rejoined. If a subcombination is elected MPEP § 821.04. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-9, drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene and a disrupted TGFBRII gene, classified  C12N 5/0647.
II.	Claim  10, in part, drawn to a method for preparing a population of genetically engineered T cells which comprise five disrupted genes: e.g, Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and CD70 gene, classified  C12N 5/0647.
III.	Claims 12, 13 and 14, drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, a disrupted TGFBRII gene a disrupted TRAC gene and a disrupted β2M gene and a nucleic acid encoding a CAR, classified C07K 14/705.   
IV.	Claims 15 and  16 drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, a disrupted TGFBRII gene and a disrupted CD70 gene and a nucleic acid encoding a CAR, classified C07K 14/705.   
V	Claim  22  drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, a disrupted TGFBRII gene, a disrupted TRAC gene by a CRISPR/Cas-mediated gene editing system and inserting a nucleic acid encoding CAR into site targeted by the gRNA, classified C07K 14/705.   
VI.	Claims  23, 24 and  25 drawn to a method for preparing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, a disrupted TGFBRII gene, a β2M gene, and a disrupted TRAC gene by a CRISPR/Cas-mediated gene editing system and inserting a nucleic acid encoding a CD19-CAR into site targeted by the gRNA comprising the nucleotide of SEQ ID NO:47, classified C07K 14/705.   
VII.	Claims 26-28 drawn to a method for preparing a population of genetically engineered T cells comprising  a disrupted Reg1 gene, a disrupted TGFBRII gene, a disrupted TRAC gene, a disrupted β2M gene, and a disrupted CD70 gene by a CRISPR/Cas-mediated gene editing system and inserting a nucleic acid encoding CAR into site targeted by the gRNA, wherein the CAR, classified C07K 14/705.   
VIII.	Claim 30,  drawn to a population of genetically engineered T cells, classified C07K 14/705.   
	Claims 1 and 29 link inventions I and II.  The restriction requirement between the liked inventions is subject to the no allowance of the linking claim(s), 1 and 29. Upon the allowance of the linking claims, the restriction requirements as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitation of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitation of the allowable kinking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S. C. 121 are no longer applicable. See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.
  	Claims 1,  11 and 29 link inventions III, IV and  V. The restriction requirement between the liked inventions is subject to the no allowance of the linking claim(s), 1,  11 and 29. Upon the In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  
	Claims 1, 11, 12, 17, 18, 19, 20, 21  link inventions V and VI.  The restriction requirement between the liked inventions is subject to the no allowance of the linking claim(s), 1, 11, 12, 17, 18, 19, 20, 21.  Upon the allowance of the linking claims, the restriction requirements as to the linked invention shall be withdrawn and any claim(s) depending from or otherwise including all the limitation of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitation of the allowable kinking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S. C. 121 are no longer applicable. See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  
In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.  

The inventions are distinct, each from the other because of the following reasons:
Inventions I, III, IV, V, VI  or VII are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination IV comprising a disrupted Reg1 gene, a disrupted TGFBRII gene, and a disrupted CD70 gene has separate utility from the subcombination of Group III comprising a disrupted Reg1 gene, a disrupted TGFBRII gene, a disrupted TRAC gene and a disrupted β2M gene,  such as expressing an endogenous β2M gene product. See MPEP § 806.05(d).
Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and CD70 gene. Group III requires disruption of four genes: e.g, Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and Group IV requires disruption of three genes: Reg1 gene, TGFBRII gene and CD70 gene. The presence of a claim requiring the limitations of Group IV, e.g,  Reg1 gene, TGFBRII gene, and CD70 gene indicates that the details of the Group III,  e.g, Reg1 gene, TGFBRII gene, TRAC gene, B2M gene are not required for the patentability of the combination of Group II, e.g, Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and CD70 gene (“if an application claims ABC/B/C wherein ABC is a combination claim and B and C are each subcombinations that are properly restrictable from each other, the presence of a claim to C provides evidence that the details of B are not required for the patentability of combination ABC;” See, MPEP § 821.04.) (emphasis added). In the instant case, Group II (claim 10, in part) or Group VII define the combination of five disrupted genes: Reg1 gene, TGFBRII gene, TRAC gene, B2M gene and CD70 gene (combination ABCDE)), Group III, for example, defines a first subcombination directed to disruption of four genes: Reg1 gene, TGFBRII gene, TRAC gene and the β2M gene (subcombination ABCD) , and Group IV, for example, requires a disrupted Reg1 gene, a disrupted TGFBRII gene and a disrupted CD70 gene, defining a second subcombination ABE (see modified restriction below). According to the MPEP “the presence of a claim to C (e.g, ABCD) provides evidence that the 
“Upon determining that all claims directed to an elected combination invention are allowable, the examiner must reconsider the propriety of the restriction requirement. Where the combination is allowable in view of the patentability of at least one of the subcombinations, the restriction requirement between the elected combination and patentable subcombination(s) will be withdrawn; furthermore, any subcombinations that were searched and determined to be allowable must also be rejoined. If a subcombination is elected and determined to be allowable, nonelected claims requiring all the limitations of the allowable claim will be rejoined in accordance with MPEP § 821.04. 
Inventions I-VI and VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by preparing a population of genetically engineered T cells using TAL-nucleases and Zing-finger nucleases. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noticed that the examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP  821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.1 16; amendments submitted after allowance are governed by 37 CFR 1.312. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR l .104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See Guidance on Treatment of Product and Process Claims in light of ln re Ochiai, In re Brouwer and 35 U.S.C. 103(b),'' 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP  804.01.

Because Applicant has not has an opportunity to response to the modified Restriction Requirement, Applicant may traverse the modified restriction requirement provided herein in the next response to the Office.  While the requirement is still deemed proper, the Restriction 
Claims 2-10, 12-16 and 23-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
Therefore, claims 1, 11,  17-22 and 29 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on October 4, 2021 is a CON of Application No. 17/483,100 filed on September 23, 2021, which claims priority under 35 U.S.C. 119(e) of prior-filed provisional applications 63/225,673 filed on July, 26, 2021; 63/124,429 filed on December 11, 2020 and 63/082,357 filed on September 23, 2020. 
Thus, the earliest possible priority for the instant application is September 23, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 is not in compliance with the provisions of 37 CFR 1.97. The following references have not been considered by the examiner, as indicated on Form PTO 1449.

Reference WO 2010/098429 has not been considered because an English translation of the document has not been provided.
Reference WO  2019/235581 has not been considered because an English translation of the document has not been provided.
Reference WO 2020/032160 has not been considered because an English translation of the document has not been provided.

All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.

Claim interpretation
Claim 11 is  directed to a method of preparing genetically engineered T cells comprising a disrupted Reg1 gene, a disrupted TGFBRII gene, and a nucleic acid encoding a chimeric antigen receptor CAR, wherein the engineered T cells also comprise a disrupted TRAC gene,  a disrupted β2M g, or CD70 gene. 
Claim 17 further limits claim 11 to delivering to the T cells one or more ribonucleoprotein particles (RNPs), comprising (i) the RNA-guided nuclease, (ii) more of the gRNAs, and (iii) the nucleic acid encoding the CAR
Claim 19 further limits the nucleic acid encoding CAR of claim 11 to a AAV vector, and claim 20 further limits the nucleic acid encoding CAR of claim 11 to having flanking recombinant arms for the insertion of said nucleic acid into a genomic locus of the T cells.
Claim 21 further limits the genomic locus of claim 20 to one of the five genes: Reg1 gene, TGFBRII gene, TRAC gene, B2M gene or CD70 gene. Claim 22 further limits claim 21 to the disruption of the  TRAC gene for insertion of the nucleic acid encoding CAR. 
Therefore, claim 22 requires T cells comprising a disruption of three genes, e.g, : Reg1 gene, TGFBRII gene, TRAC gene and delivering to the T cells a nucleic acid encoding a CAR.
Claim Objection
Claims 1 and 11 are objected to because of the following informalities: abbreviations such as Reg1, TGFBRII, β2M   should be spelled out at the first encounter in the claims. Appropriate correction is required.
The claims are objected to for the following informalities: Applicants election of species: 

(1) A species of a spacer nucleotide sequence for the Reg1gene: SEQ ID NO: 52;
(2) A species of a gRNA that targets the Reg1 gene: SEQ ID NO: 50;
(3) A species of a spacer nucleotide sequence for the TGFBRII gene: SEQ ID NO: 314;
(4) A species of a gRNA that targets the TGFBRII gene: SEQ ID NO: 312;


Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/493,280, as per claims filed on October 4, 2021. Although the claims at issue are not identical, they are not patentably the instant claims are obvious over the cited claims of Application 17/493,280.
Claim 1 of copending ‘280 application is directed to: 
1. A method for treating cancer, the method comprising administering to a subject in need thereof a population of genetically engineered T cells, wherein the genetically engineered T cells comprise:
(i) a disrupted Regnase-I (Reg1) gene;
(ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRIJ) gene; and
(iii) a nucleic acid encoding a chimeric antigen receptor (CAR) that binds a tumor antigen.

Claim 1 of the invention is directed to a method for preparing a population of genetically engineered T cells, the method comprising:
(a) providing a plurality of T cells;
(b) genetically editing the Reg] gene and the TGFBRII gene in the T cells; and
(c) producing a population of genetically engineered T cells, which
comprise a disrupted Reg] gene and a disrupted TGFBRII gene.

Claim 11 further limits claim 1 to a method further comprising delivering to the T cells a nucleic acid encoding a CAR. 

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of copending ‘280 application.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant invention claims methods and compositions, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
***

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-80 of copending Application No. 17/483,100, as per claims filed on September 23, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/483,100.
Claim 40 of claim 1 of copending ‘100 application is directed to: A method for preparing the population of genetically engineered T cells of claim 1, the method comprising:
(a) providing a plurality of cells, which are T cells or precursor cells
thereof;
(b) genetically editing the Reg/ gene and/or the TGFBRI/ gene; and
(c) producing the population of genetically engineered T cells having
disrupted Reg/ gene and/or the TGFBRII gene.


Claim 1 of the invention is directed to a method for preparing a population of genetically engineered T cells, the method comprising:
(a) providing a plurality of T cells;
(b) genetically editing the Reg] gene and the TGFBRII gene in the T cells; and
(c) producing a population of genetically engineered T cells, which
comprise a disrupted Reg] gene and a disrupted TGFBRII gene.


Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 17/483,100.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
***

Claim 1 of copending ‘253 application is directed to: A population of genetically engineered T cells, comprising:
(i) a disrupted Regnase-1 (Reg1) gene; and
(ii) a disrupted Transforming Growth Factor Beta Receptor I (TGFBRID) gene.

Claim 1 of the invention is directed to a method for preparing a population of genetically engineered T cells, the method comprising:
(a) providing a plurality of T cells;
(b) genetically editing the Reg] gene and the TGFBRII gene in the T cells; and
(c) producing a population of genetically engineered T cells, which
comprise a disrupted Reg] gene and a disrupted TGFBRII gene.


The ‘253 applications claims compositions, but double-patenting rejections of claims to a composition based on a claimed method of use are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Claim Rejections - 35 USC § 112


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitations " the RNA-guided nuclease" “the gRNAs” and “the nucleic acid encoding the CAR” in lines 2-3.  There is insufficient antecedent basis for these limitation in the claim. The parent states “(i) delivering to the T cells a nucleic acid encoding a chimeric antigen receptor (CAR);”.
Claim 18 is indefinite insofar as it depends from claim 17.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,  11 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (2019, Nature, Vol. 576, 19/26, pages 471-499; of record IDS filed on January 4, 2022)  in view of Burleigh et al. (WO 2019/089884, of record IDS filed on January 24, 2022).
Regarding claim 1, Wei et al., teaches preparation of engineered T cells comprising a disruption at the Regnase-1 locus, and which express a CAR that binds the tumor antigen CD19 (abstract; page 472; col.1; page 472, Fig.2)). Wei et al., uses CD8+ T cells that express the OT-I T cell receptor (TCR) to target Regnase-1  using a pooled CRISPR–Cas9 mutagenesis screening approach in an Adoptive cell therapy (ACT model) (Fig. 1a) (page 471, col. 1) to generate REGNASE-1-null OT-I cells (page 471; col. 2).  Wei et al., producing a population of genetically engineered T cells which comprise a disrupted Reg1 gene, “ We tested OT-I cells Regnase-1, and found that the relative proportion of REGNASE-1-null OT-I cells was markedly increased in both the spleen and tumour (Extended Data Fig. 1c–e).” (page 174, col. 2, last para.).Additionally, Wei et al. states, “[R]EGNASE-1-deficient CD8+ T cells are reprogrammed in the TME (tumour microenvironment) to long-lived effector cells by enhancing BATF function and mitochondrial metabolism, thereby improving ACT (adoptive cell therapy) for cancer. (abstract). Wei states, “Collectively, REGNASE-1 deletion markedly enhances the efficacy of ACT against both solid and blood cancers.”(page 472; col. 2, para. 1)
Wei et al. does not teach wherein a method of treating cancer wherein the engineered CAR T cell has a disruption at both the Reg-1 and TGFBR2 loci.
Burleigh et al., discloses CRISPR/Cas9-related methods and components for editing (e.g., down regulation) a target nucleic acid sequence, e.g., a Transforming Growth Factor p Receptor II (TGFBR2) gene (page 1, para. [0002][0013][0052][0065][0078][0079]; claims 6 and 55). Burleigh et al., teaches the engineered immune cells having a disruption of the TGFBR2 gene and reduced expression of TGFBR2, and optionally expresses an engineered T Cell Receptor (eTCR) or a Chimeric Antigen Receptor (CAR), wherein the engineered immune cells have an insertion or a deletion near or at a target position of the TGFBR2 gene (page 6, para [0042]). Burleigh et al., states “the engineered T cells are further characterized by possessing: a) enhanced lysis activity against a target cancer cell relative to non-engineered T cells; b) maintained or increased expression of granzyme B and/ or interferon gamma in the presence of TGFβ relative to nonengineered T cells;” (para. [0056]-[0057]). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have further modified the CAR T cells of Wei et al. to comprise a 
Regarding claim 11, the combined teachings of Wei and Burleigh make obvious the method of claim 1. Moreover, Burleigh et al., “TGFBR2 is knocked out in an immune cell, such as a T-cell, that will be used in therapy. As one example, the T-cell may express an engineered receptor such as a chimeric antigen
receptor (CAR) or a heterologous T-cell receptor (TCR), which receptor may be configured to recognize an antigen on a cell or tissue that is implicated in a pathology such as a tumor” (page 20; para. [0131]), providing support for delivery to T cells of a recombinant CAR (page 64, para. [0249] [0296]). 
Regarding claim 17, the combined teachings of Wei and Burleigh make obvious the method of claim 11. Moreover, Burleigh discloses “ alteration ofTGFBR2 expression in T cells involves the use of a ribonucleoprotein (RNP) complex as a genome editing system comprising an RNA-guided nuclease protein complexed with a gRNA targeting the TGFBR2 gene” (page 2, para.  [0008]; paragraphs [0022][0130][0135]). Delivery of a nucleic acid encoding the CAR in said ribonucleoprotein (RNP) complexes would have bee obvious for one of ordinary skill in the ar.
Regarding claim 18, the combined teachings of Wei and Burleigh make obvious the method of claims 11 and 17. Moreover, Burleigh discloses using a CRISPR-Cas9 editing of TGFBR2 gene for immunotherapy (page 1, para [0002])

Regarding claim 20, the combined teachings of Wei and Burleigh make obvious the method of claim 11. Moreover, Burleigh teaches the structure of donor template at page 38: 


    PNG
    media_image1.png
    147
    801
    media_image1.png
    Greyscale

It would have been obvious to design the nucleic acid encoding CAR to comprise a first homology arm and a second homology arm flanking the nucleotide sequence encoding the CAR that are homologous to a genomic locus in the T cells, allowing for insertion of the nucleic  acid encoding CAR into the genomic locus.
Regarding claim 21, the combined teachings of Wei and Burleigh make obvious the method of claims 11 and 20. Moreover, Burleigh teaches insertion into of nucleic acids into the TGFBRII gene (para [0035]-[0037],[0206]), making obvious to disrupt the TGFBRII gene by inserting a nucleic acid encoding CAR.
Regarding claim 29, the combined teachings of Wei and Burleigh make obvious the method of claims 11 and 20. Moreover, Burleigh teaches T cells from human donors (page 19, para [0126]; page 53, para [0253]; page 93 , para [0423]).
***
22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (2019, Nature, Vol. 576, 19/26, pages 471-499; of record IDS filed on January 4, 2022)  in view of Burleigh et al. (WO 2019/089884, of record IDS filed on January 24, 2022) as applied to claims 1, 11, 20 and 21 above, and further in view Eyquem et al., (2017; Nature pp. 113–117).
With regard to claims 1, 11, 20 and 21, the combined teachings of Wei and Burleigh  render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  However, Wei and Burleigh  do not further teach wherein the engineered T further comprises a disruption at the TRAC gene loci.
Eyquem et al., teach the design of genetically modified T-cells to express a CAR construct that is inserted into the TRAC locus. In this study, Eyquem et al teaches that TRAC-CAR T cells outperform conventional CAR T cells by preventing exhaustion in vivo (page 113; Figure 1)..
It would therefore have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Wei, Burleigh and Eyquem to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method where the nucleic acid encoding CAR is inserted into the genomic locus of the TRAC gene rather than inserted into the genomic locus of the TGFBRII gene. In addition, it would have been obvious to the ordinary artisan that the known techniques of Eyquem could have been applied to the methods of  Wei and  Burleigh with predictable results because the known techniques of Eyquem predictably results in methods for the generation of engineered cells more accessible in CAR-T therapy by preventing exhaustion in vivo.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633